     Case 1:17-cv-01137-DAD-JDP Document 33 Filed 04/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT LEE GRIFFIN,                                Case No. 1:17-cv-01137-DAD-JDP
12                       Petitioner,                     INFORMATIONAL ORDER
13            v.                                         ECF No. 32
14    JOEL D. MARTINEZ,                                  ORDER EXTENDING THE DEADLINE TO
                                                         SHOW CAUSE
15                       Respondent.
                                                         ECF No. 31
16
                                                         RESPONSE DUE IN THIRTY DAYS
17

18          Petitioner Robert Lee Griffin, a state prisoner without counsel, seeks a writ of habeas

19   corpus under 28 U.S.C. § 2254. ECF No. 30. On April 17, 2020, we issued an order to show

20   cause why the amended petition should not be dismissed as untimely. ECF No. 31. In his

21   response to our order to show cause, petitioner stated that he misunderstood the habeas

22   requirements for timely filing. ECF No. 32. Accordingly, we provide petitioner with the

23   following information and extend the deadline for him to show cause why his amended petition

24   should not be dismissed as untimely.

25   Discussion

26          On June 25, 2018, we granted petitioner a stay of his petition under the Kelly procedure so

27   that he could exhaust his state-level remedies and then return to federal court to file a fully

28   exhausted amended petition. See Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir. 2003); ECF
                                                        1
     Case 1:17-cv-01137-DAD-JDP Document 33 Filed 04/29/20 Page 2 of 3

 1   No. 24. Petitioner did so. ECF No. 30. However, in our findings and recommendations to grant

 2   petitioner a stay, we warned petitioner that any newly-exhausted claims must be timely. See King

 3   v. Ryan, 564 F.3d 1133, 1140-41 (9th Cir. 2009); ECF No. 17 at 3-4. Unlike filing an application

 4   for state habeas relief, filing a federal habeas claim does not toll AEDPA’s statute of limitations.

 5   See Duncan v. Walker, 533 U.S. 167, 181 (2001). To be timely, petitioner’s claims must either

 6   (1) meet AEDPA’s statute of limitations requirements, see 28 U.S.C. § 2244(d), or (2) “relate

 7   back” to claims contained in the original petition that were exhausted at the time of filing. See

 8   King, 564 F.3d at 1143; Mayle v. Felix, 545 U.S. 644, 664 (2005).

 9          In our order to show cause, we informed petitioner that his petition appeared untimely.

10   ECF No. 31. Therefore, we ordered petitioner to show that either his amended petition meets

11   AEDPA’s statute of limitations or that his new claims “relate back” to his original claims. Id. at

12   5. Petitioner made no arguments in support of either of these requirements in his response to our

13   order to show cause. Instead, petitioner stated that he mistakenly believed that our grant of a stay

14   under Kelly tolled the federal habeas statute of limitations for his new claims while he exhausted

15   those claims. ECF No. 32 at 1. On the contrary, a stay under Kelly “does nothing to protect a

16   petitioner’s unexhausted claims from untimeliness.” King, 564 F.3d at 1141.

17          For petitioner to proceed with all his claims in his amended petition, he must either show

18   that his amended petition meets AEDPA’s statute of limitations or that his new claims relate back

19   to his original claims. Although it appears that the petition cannot be made timely through

20   statutory tolling, petitioner may be entitled to equitable tolling if he can show that “(1) that he has
21   been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way

22   and prevented timely filing.” Williams v. Filson, 908 F.3d 546, 558 (9th Cir. 2018) (quoting

23   Holland v. Florida, 560 U.S. 631, 649 (2010)). Petitioner may also argue that his new claims

24   relate back to his old claims because they share a “common core of operative facts.” See Mayle,

25   545 at U.S. 659. As we previously noted, petitioner may have difficulty meeting either of these

26   requirements. ECF No. 31 at 5.
27          Alternatively, petitioner may elect to proceed with his original petition, which contains his

28   four claims of trial court error only. ECF No. 1 at 3. In doing so, petitioner will preserve his
                                                         2
     Case 1:17-cv-01137-DAD-JDP Document 33 Filed 04/29/20 Page 3 of 3

 1   opportunity to seek relief on at least some of his claims. He will also lose the opportunity to

 2   proceed with his ineffective assistance of counsel claims. However, considering that petitioner

 3   may neither be able to show that his amended petition meets the statute of limitations, nor that his

 4   new claims relate back to his old claims, proceeding with his original petition may be petitioner’s

 5   only opportunity to seek habeas relief in any form.

 6   Order

 7            Petitioner shall have an additional thirty days to respond to the order to show cause why

 8   his amended petition should not be dismissed as untimely. ECF No. 31. Petitioner may respond

 9   with: (1) arguments showing how his amended petition meets the statute of limitations; (2)

10   arguments showing that his new claims relate back to his old claims; or (3) a notification that he

11   wishes to proceed with his original petition only.

12
     IT IS SO ORDERED.
13

14
     Dated:      April 29, 2020
15                                                        UNITED STATES MAGISTRATE JUDGE
16

17   No. 206.
18

19

20
21

22

23

24

25

26
27

28
                                                          3
